Title: Enclosure: Thomas Jefferson’s Supplemental List of Recommended Books, [ca. 4 October 1809]
From: Jefferson, Thomas
To: 


              
            Pike’s arithmetic. 8vo 
            Simpson’s Algebra. 8vo 
             Emerson’s fluxions 8vo
            Simpson’s Euclid 4to
             Gibson’s surveying. 8vo
            Hutton’s Mathematical tables 8vo 
            Locke on the human understanding 2. v. 8vo
            Stewart’s philosophy of the human mind. 4to 
            Ld Kaim’s Natural religion. 8vo
            mrs Carter’s Epictetus 2. v. 12mo 
            Collins’s Marcus Antoninus. 8vo
            Fielding’s Memorabilia of Xenophon 2. v. 12mo
            Cicero’s offices.
            his philosophical works generally.
            Seneca’s morals by Bennett.
            Enfield’s history of philosophy. 2. v. 8vo
            Blair’s Rhetoric. 3. v. 8vo
            Sheridan on elocution. 8vo
            Mason on poetical & prosaic numbers 8vo 
            Kaim’s elements of criticism. 2. v. 8vo 
             
          